Citation Nr: 1208595	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  03-18 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected residual, laceration of the left forearm and wrist scar.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active service from June 1975 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board previously remanded this matter in June 2009.  The Board finds that there has been substantial compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Service-connected residual, laceration of the left forearm and wrist scar is manifested by weakened grip, fatigability and incoordination of the left hand and wrist that most nearly approximates severe injury of Muscle Group VII.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.1-4.7, 4.118, Diagnostic Codes 7801-7805 (effective both prior to and since October 23, 2008) (2011); 38 C.F.R. § 4.37, Diagnostic Code 5307 (2011). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a June 2003 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim for an increased rating.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter also explained how disability ratings and effective dates are determined.  

The June 2003 notice did not satisfy the timing requirements outlined in Pelegrini, as it was provided after the rating decision on appeal.  The Board notes that VA provided the Veteran with another VCAA notice letter in July 2009 that informed him of the evidence required to substantiate the claim and complied with the requirements of Dingess.  The defect with regard to the timing of the VCAA notice was remedied by the provision of the fully compliant July 2009 VCAA notice followed by readjudication in the February 2010 Supplemental Statement of the Case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran has had VA examinations.  

The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

A.  Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).  The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008. This amendment generally applies to applications for benefits received by VA on or after October 23, 2008.  A Veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The Board notes in the instant case the RO considered the Veteran under the former and amended criteria. Thus, the Board will consider both the former and current regulations in this case.

The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Codes 7800 and 7801 pertain to scars of the head, face and neck and are therefore not applicable to this claim.  

Other potentially applicable rating codes are Diagnostic Code 7802, for scars, other than the head, face or neck, that are not superficial and that do not cause limited motion, Code 7803, for scars, which are superficial and unstable, and Code 7804, for scars, which are superficial and painful on examination and Code 7805 for scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804. 

Under the regulation in effect prior to October 23, 2008, Diagnostic Code 7802 provided for a 10 percent evaluation for an area or areas of scars of 144 square inches (929 square centimeters) that do not cause limitation of motion.  Diagnostic Code 7803 previously provided a 10 percent rating for superficial unstable scars.  Note (1) to Code 7803 provided that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Diagnostic Code 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Notes following Diagnostic Codes 7803 and 7804 indicated that a superficial scar is one not associated with underlying soft tissue damage. Diagnostic Code 7805 provided that other scars are to be rated on limitation of motion of the affected part.  38 C.F.R. § 4.118  (2008).    

Revised Diagnostic Code 7802 similarly provides for a maximum 10 percent rating for superficial and nonlinear scars over an area or areas of 144 square inches or greater.  Revised Code 7804 provides for ratings for superficial scars, which are either unstable or painful.  Under this Code, a 10 percent rating is warranted for one or two scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118  (2011). 

Revised Diagnostic Code 7805 is similar in nature, indicating that scars, other, including non-linear scars and other effects of scars, which are not evaluated under Codes 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. 
§ 4.118 (2011).

The evidence shows that the Veteran is right-handed.  Therefore, for rating purposes, his left arm is considered his minor or non-dominant extremity.  See 38 C.F.R. § 4.69.

Diagnostic Code 5307 pertains to disability of muscle group VII.  A 10 percent rating is assignable for moderate injury of muscle group VII (non-dominant).  A 20 percent rating is assignable for moderately severe injury, and a 30 percent rating is assignable for severe injury of the non-dominant extremity.  38 C.F.R. § 4.73, Diagnostic Code 5307 (2011). 

B.  Discussion

The Veteran's disability has been rated as 20 percent disabling pursuant to Diagnostic Codes 7805 and 5307.  The Veteran alleges that the 20 percent rating currently in effect does not accurately reflect the severity of the symptomatology associated with his left forearm laceration.  
After a careful review of the record, for reasons set forth below, the Board finds that a 30 percent rating is warranted for the Veteran's disability, pursuant to Diagnostic Code 5307.

The Veteran had a VA examination in February 2003.  The examination report noted that the Veteran sustained a laceration of the left forearm in 1980 and received stitches and local care to the site.  Since then, the Veteran complained of a decrease in his grip strength but no symptoms of any parasthesias or scar discomfort.  The examiner diagnosed left upper extremity scar.  It was noted that there was no tenderness nor any flexor contracture related to the left ventral and distal scar.  There was questionable paresis at the left grip, and range of motion was completely preserved.  EMG of the left upper extremity was ordered to rule out any neuropathic condition that may  have been posttraumatic.  

A report of an EMG performed in February 2003 noted an impression of a normal electrical examination.  

A VA addendum report dated in December 2003 reflects that the Veteran reported progressive weakness, fatigability and incoordination with his left hand and wrist.  He had lost manipulative ability (fingering, feeling, handling).  He dropped objects and had difficulty keypunching.  The examiner noted that an EMG in February which was normal.  

On examination, the left grip was weak.  There was 3/5 strength of the left wrist flexors and extenders.  There was 4/5 strength of the elbow flexors and extenders.  There was mild muscle atrophy.  Comparing forearm musculatures, the left forearm measured a half inch in circumference less than the right.  On the volar ulnar aspect of the left wrist, there was a curvilinear scar measuring 4 inches.  It was depressed, nontender, noninflamed, slightly disfiguring and nonadherent.  The examiner indicated that there was a sensory deficit along the ulnar distribution of the left hand and forearm to pinprick and light touch.   

The Veteran had a VA examination in January 2009.  The examiner indicated that the claims file was reviewed.  The Veteran complained of numbness in the fourth and fifth digits of the left hand.  Upon physical examination, it was noted that the scar was 0.25 centimeters in width and 6 centimeters in length.  The scar was not tender to palpation and did not adhere to underlying tissue.  It did not result in limitation of motion or loss of function.  There was no underlying soft tissue damage and no skin ulceration or breakdown over the scar.  The examiner diagnosed mild general polyneuropathy of the left upper extremity.    

Upon VA examination in March 2009, the Veteran reported numbness in the left hand on the palmer area and somewhat along the dorsal surface of the distal third of the hand.  The Veteran reported pain with gripping for more than 30 minutes.  The Veteran denied periods of flare-up or residuals of muscle injury.  He noted decreased strength, which had been constant, with onset about two months ago.  There were no real flare-ups.  The examiner stated that the injured muscles included the muscles of group VII and VIII of the left upper extremity.  Present symptoms included muscle pain after gripping with the left hand for more than 30 minutes.  It was noted that the Veteran also reported decreased strength and numbness.  

Upon physical examination, it was noted that the scar was approximately 8 centimeters by one-half a centimeter.  There was tissue loss.  There were no adhesions.  There was documented tendon damage.  There did not appear to be bone or joint damage.  Muscle strength was 3/5 at the left wrist and 2/5 for pushing and pulling left long ring and little fingers.  There was no evidence of muscle herniation.  Regarding loss of muscle function, the examiner noted that the muscle group can move the joint independently through useful ranges of motion, but with limitation by pain, easy fatigability or weakness.  The Veteran had dorsal flexion of the left wrist to 100 degrees on active and passive range of motion, with pain beginning and ending at 100 degrees on active and passive range of motion.  There was no loss of range of motion on repetition.  The Veteran had palmer flexion from 0 to 60 degrees on active and passive range of motion, with pain beginning and ending at 60 degrees.  There was no loss of range of motion on repetition.  The examiner diagnosed injury to muscles and tendons from laceration on the left upper extremity.  

The Veteran had a VA examination of the peripheral nerves in March 2009.  The Veteran denied flare-ups, reporting that his symptoms were constant.  The Veteran reported experiencing paresthesias.  The examiner addressed effects on the Veteran's daily activities.  Work activities were affected in that the Veteran was fearful of climbing secondary to not being sure that his left hand would grip adequately.  He also had problems with lifting, carrying, reaching and grasping.  The effects on daily chores were mild.  The Veteran reported that he was afraid to pick up his 6-year-old child because he might drop him.  The specific nerves involved median and ulnar nerves.  The examiner diagnosed generalized polyneuropathy and decreased grip left hand.  

In a July 2009 VA addendum opinion, a VA examiner opined that she could not comment on the extent to which the Veteran's diabetes impacts his service-connected left forearm injury.  

The Veteran had a VA examination in January 2010.  The examiner noted that the claims file was reviewed.  The examination report noted a history of a left forearm laceration during service that occurred when the Veteran fell and put his left forearm through a window.  He sustained a laceration over his left forearm and received suturing and glove dressing.  Since then, the Veteran complained of numbness in the left medial aspect of the palm, including digits 4 and 5.  He also complained of progressive weakness in his left hand.  

It was noted that the Veteran had been seen for an EMG.  This was notable for minimally reduced sural sensory amplitudes, together with a prolonged left median distal latency, and minimally reduced conduction velocity of the ulnar nerve across the elbow.  This was felt to be consistent with a mild generalized polyneuropathy (as might be seen in early diabetes), together with a mild left median entrapment at the carpal tunnel and a mild left ulnar entrapment at the elbow.  

Upon physical examination, there was a 7-centimeter diagonal scar extending from the median aspect of the left forearm toward the inferior and mid aspect of the forearm.  This began approximately 8 centimeters above the second wrist crease (near the ulnar aspect of the forearm) to 4 centimeters above the second wrist crease.  Muscle tone was normal.  There was no tremor.  Muscle strength was 5/5 throughout.  

The examiner noted decreased sensation in the distribution of the dorsal cutaneous nerve of the ulnar, as well as the ulnar sensory nerve.  The median and radial supplied dermatomes were normal.  It was noted that the examination and electrodiagnostic studies were consistent with a very mild peripheral neuropathy and a mild entrapment of the median nerve at the carpal ligament and of the ulnar nerve at the elbow.  The examiner stated that all entrapments and neuropathies are characterized by mild myelin disruption.  There was no evidence of axon loss.  
The examiner stated that the entrapment of the median nerve is well below the site of the scar and (at the wrist on NCV testing) and is not associated with axon loss.  The examiner concluded that it is thus "less likely than not" that the median nerve entrapment is due to the laceration.  The examiner stated that the most common cause of median nerve entrapment is repetitive hand movements, and patients with diabetes are more likely to develop such entrapments. 

The above evidence establishes that service-connected residual, laceration of the left forearm and wrist scar is manifested by weakened grip and fatigability and incoordination of the left hand and wrist.  With regard to functional effects, the VA indicate that the Veteran has muscle pain after gripping with the left hand for more than 30 minutes.  The VA examination reports indicate that there is limitation of muscle function due to pain, easy fatigability and weakness.  Examiners have also noted problems with lifting, carrying, reaching and grasping, as well as a loss of manipulative ability and dropping objects.  

Given the above findings, and in light of the functional impacts of the Veteran's disability, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence meets the criteria for a 30 percent rating under Diagnostic Code 5307 throughout the appeal period.  38 U.S.C.A. § 5107(b).




III.  Extraschedular considerations

In exceptional cases, including when a disability causes marked interference with employment or requires frequent periods of hospitalization, a higher evaluation may be available on an extraschedular basis.  See 38 C.F.R. § 3.321(b) (2011).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determined whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedular is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran has submitted evidence of unemployability due to service-connected disabilities.  Thus, the Veteran presents a claim for a TDIU.  Nonetheless, the Veteran has not required frequent periods of hospitalization for his left forearm disability, nor are any findings present that are not reflected in the 30 percent rating awarded in this decision.  Nor are any findings present that are not reflected in the rating assigned.  Accordingly, the Veteran's claims do not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1)  (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 



ORDER

A 30 percent rating is granted for residual, laceration of the left forearm and wrist scar, subject to regulations governing the payment of monetary benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


